Title: To James Madison from William Eustis, 10 August 1815
From: Eustis, William
To: Madison, James


                    
                        Dear Sir,
                        Hague Aug. 10: 1815
                    
                    My Letters to the Secy of State give generally our movements & such information as our hitherto limited means have afforded. We hope in a short time to do better. Hitherto we have experienced respect to our nation & personal civilities—the former enhanced undoubtedly by the new

character acquired by the war. With their ideas of the power of G. B & their imperfect knowlege of the U.S. it is not surprizing that they consider in the nature of the marvelous any peace, any terms of equality and still more any triumphs gained by us. The King went the day before yesterday in great state to the States General to propose the new fundamental law which I have enclosed to Mr Monroe, & which is only the constitution of the last year amended and adapted to the Belgic provinces. I am led to apprehend that this piece of mosaic work does not fit in to the old fabric so well and with so much ease & exactness as is wished. The King has agreed that the States Genl shall every other year hold their sessions at Brussels—it remains to be seen what other accommodation terms are to be adopted.
                    An idea of the relative state of this country with G. Britain may b⟨e⟩ formed from the circumstance of the Baron de Nagell informing […] official & free conversation on my first interview […]tioned the impressment of the seaman [illegible] […] great villain & who from the beginning I ne⟨ver⟩ believed to be an American and still less a Massachusetts man as he claimed to be) on mentioning this as a subject of great interest & of peculiar sensibility to my govt. & that I should address a note to him thereon, he replied that he would tell me candidly what his answer would be—viz having been informed by the Br: Minister Mr James that the Seaman in question had claimed the protection of the British Officer as a British subject, his govt. could not interfere—adding that if a British subject had been there impressed from one of their own ships they could not or should not interfere, and a fortiori could not in this case—that both nations were respected—that the B. were in their waters for their defence &c. On my stating that we acknowleged no right of impressment on the high seas still less in the waters & jurisdiction of a friendly power—& that if it was doubtful whether the impressed was a citizen of the U.S. would he give us the remedy which in such case his nation would find in the U.S. a habeas & tribunal before which the seizing officer must prove that the impress’d was a B. Subject to which he answered they had no such law or authority. Fortunately the question is put to rest & I hope may never again occur. It is mentioned to show the standing &c. In the course of the conversation I observed a reluctance in the Baron to give on ⟨p⟩aper that which he stated must be his reply—and no wonder. […] ⟨Fr⟩ance (respecting which we hear of course the fair […]estion) I learned by accident that there is nea[…]iving the King. Of its amount or effects I ha⟨ve⟩ […] of judging—it must yield.
                    I have written this under some disadvantages of time & circumstances, and chiefly with a view to express the very constant respect with which I continue Dr Sir, Your most obedt & humble servt.
                    
                        
                            William Eustis
                        
                    
                 